DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 8, drawn to related methods comprising steps for preparing a composite material, classified in B22F 2003/1051.
II. Claims 7 and 9, drawn to composite material and semiconductor test socket, classified in G01R 31/2863.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as through hot pressing. Applicant is reminded that product by process claims, such as instant claims 7 and 9 are limited by the structure implied by the recited steps and not by the manipulation of the steps. See MPEP 2113(I).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The process and product as claimed have separate classifications which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Heungsoo Choi (reg. no. 69282) on May 16, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6 ad 8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7 and 9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The actions encompassed by “using a spark plasma sintering process” recited in claim 1 will be interpreted as sintering the powder mixture to produce a composite material by spark plasma sintering. The action encompassed by “using a spark plasma sintering process” recited in claim 8 will be interpreted as sintering the powder mixture to produce a composite material by spark plasma sintering.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi (US 20110017501) in view of Xu (US20170050159).
Regarding claim 1, Ohmi discloses method of preparing a composite material (Title, [0001]). Ohmi discloses preparing a powder mixture including mixing powder material (particulates) with an organic resin [0003], [0023], [0032-34].  Ohmi discloses the powder (particulates) comprises a metal powder comprising at least one member selected from a group whose members include both aluminum (Al) and magnesium (Mg) ([0027], claim 4), and that any embodiment can include aluminum alloy powder (particulates) ([0028], claim 5), and that the mixture includes a polymer [0032-34], [0076]. Note that while independent claim 1 does require magnesium particles and aluminum or aluminum alloy particles, claim 1 does not require a specific amount; therefore, any amount of magnesium particles and aluminum or aluminum alloy particles will meet the composition limitations for the metal powder of independent claim 1.
Ohmi teaches that the manufacturing method of the composite material is not limited to any particular one provided that the composite material has the disclosed composition [0072], but Ohmi does not disclose sintering the powder mixture to produce a composite material using a spark plasma sintering process.
Xu teaches a method of preparing a composite material [0006], for which matrix material particles are a metal, metal oxide, metal carbide, polymer, ceramic, plastic, glass, graphene, graphite, or a combination thereof [0034]. Aluminum and magnesium are both among metals which Xu considers as matrix material [0035]. Xu teaches magnesium particles coated with aluminum as matrix material [0059]. Xu teaches sintering the composite material by using a spark plasma sintering process ([0029-30], claim 11). Xu teaches that spark plasma sintering is rapid and yields high mechanical strength as a result of the rapid sintering [0029]. Xu teaches spark plasma sintering as an alternative to molding by hot pressing or curing ([0029-31], claim 11).
Both Ohmi and Xu teach methods for producing composite material with aluminum and magnesium particulate feed material. Ohmi exemplifies a curing molding process [0085].
In view of Xu, manufacturing composite material comprising aluminum, magnesium, or polymer materials by spark plasma sintering was known to one of ordinary skill in the art of manufacturing composite materials. It would have been obvious for one of ordinary skill in the art to sinter the materials disclosed Ohmi using spark plasma sintering because Xu teaches that spark plasma sintering is a rapid shaping process that results in high mechanical strength [0029], and Ohmi is explicitly open to any manufacturing method provided that the composite material has the disclosed composition [0072]. Considering Xu teaches that spark plasma sintering is a process that works upon powder materials [0028-29], it would have been obvious to one of ordinary skill in the art to provide all feed material, including the polymeric material, in the process of Ohmi in view of Xu as a polymer powder.
The recitation “for a semiconductor test socket” in both the preamble and line 9 of claim 1 is a statement of intended use of the manufactured material and does not set forth further steps for the claimed method of preparing a composite material. Considering the chemical species comprising the composite material disclosed by Ohmi [0023-35], and Ohmi’s broad disclosure of applying the disclosed composite materials a material for a circuit boards and/or an electronic components and circuit boards (abstract, [0022], [0081]), the composite material disclosed by Ohmi would structurally be capable of meeting the claimed intended use of ““for a semiconductor test socket”.
Regarding claim 2, Ohmi discloses that the powder (particulates) is present in an amount of 10% by volume or more in the composite material [0031]. As Ohmi discloses the composite material as particles dispersed in insulating resin material [0003], [0023], [0032-34], the balance of the composition of the composition [0031] disclosed by Ohmi is the resin material and the amount disclosed by Ohmi overlaps the claimed ranges. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 5 and 6, Ohmi discloses further including a ceramic to any of the disclosed feed mixtures, thereby meeting the additional limitations recited in claim 5. Ohmi specifically names Al2O3, SiO2, 2MgO.SiO2 (an ordered combination of MgO and SiO2), 3Al2O3.2SiO2 (an order combination of Al2O3 and SiO2), or AlN [0035], thereby disclosing at least one of the ceramics recited in claim 6. Xu further teaches Al2O3 or MgO as potential ceramic composite matrix material [0036], further rendering obvious at least one of the ceramics listed in claim 6 as a constituent of composite material.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi (US 20110017501) in view of Xu (US20170050159) as applied to claims 1 and 2 above, and further in view of Park (Park, Kwangjae, Jehong Park, and Hansang Kwon. "Effect of intermetallic compound on the Al-Mg composite materials fabricated by mechanical ball milling and spark plasma sintering." Journal of Alloys and Compounds 739 (2018): 311-318).
Ohmi in view of Xu does not disclose the aluminum or aluminum alloy particles and the magnesium particles are blended at a ratio of 1:1 by volume.
Park investigates properties of aluminum-magnesium composite materials formed through spark plasma sintering (page 312 Introduction last paragraph). Park investigates material properties of composites with three different relative amounts of aluminum and magnesium: pure Al in combination with 20 vol% (Al-20 vol% Mg), 50 vol% (Al-50 vol% Mg), or 80 vol% (Al-80 vol% Mg) of pure Mg (page 312 Experimental procedure first paragraph). Park teaches that regardless of the composition, the Al-Mg composite materials possessed higher Vickers hardness values than ordinary, pure Al and Mg, and that the composite material with 50 vol% Mg (Al-50 vol% Mg, a ratio of 1:1) exhibited the highest Vickers hardness (page 318 conclusions).
Both Ohmi in view of Xu as applied above and Park encompass teachings of spark plasma sintering composite material comprising aluminum and magnesium. 
It would have been obvious for one of ordinary skill in the art to form the composite of Ohmi in view of Xu as applied above wherein the aluminum or aluminum alloy particles and the magnesium particles are blended at a ratio of 1:1 by volume because Park teaches that Al-Mg composite materials have more favorable mechanical properties than pure Al or Mg and that of the mechanical properties evaluated, the composition wherein the aluminum particles and the magnesium particles are blended at a ratio of 1:1 by volume exhibited the most favorable mechanical properties. The broad composition disclosed by Ohmi is explicitly open to comprising aluminum, magnesium or combinations thereof [0027-36].

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi (US20110017501) in view of Xu (US20170050159) as applied to claims 1 and 2 above, and further in view of Hata (WO-2014002581-A1). Citations to Hata refer to the examiner-provided English language translation.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi (US20110017501) in view of Xu (US20170050159) and Hata (WO-2014002581-A1).
Regarding claim 4, Ohmi discloses polyester resins as the insulating polymeric material [0034], and polyester is a broad category encompassing the subcategory of polyarylate. Ohmi further discloses poly(arylene ether), which is chemically similar to polyarylate as the polymer [0034], but Ohmi does not disclose the polymer powder is made from polyarylate (PAR).
Hata teaches composite material comprising a resin and particulate material (lines 10-13), the composite comprising resin and conductive filler (lines 154-158). Hata teaches polyarylate as one among a finite list of resins suitable for forming a molded composite body (lines 194-205).
Both Ohmi in view of Xu and Hata teach manufacturing composite material from conductive material and polymeric resin. Hata specifically names several polymeric resins (lines 194-205) which Ohmi also names [0034] (polyimide, polystyrene, epoxy resin, etc.).
Ohmi in view of Xu as applied above differs from the invention recited in claim 3 in that Ohmi recites polymer resins which broadly encompass though are not specified as polyarylate [0034]. Hata teaches that polyarylate functioning as resin material suitable for molding is known in the art (lines 194-205). Given Ohmi’s broad teachings of selecting polymeric material [0033-35], one of ordinary skill in the art would have been capable of including polyarylate as the polymer in the process disclosed by Ohmi in view of Xu as applied above, and in selecting polyarylate, the polyarylate would predictably function as the appropriate molding resin which Hata teaches it to be. One of ordinary skill in the art would have regarded the claimed process of preparing a composite material wherein the polymer powder is made from polyarylate (PAR) as obvious, simple substitution of the known molding resin taught by Hata for the general molding material disclosed by Ohmi to yield the predictable result of successfully forming a composite material from constituents known as suitable for molding such types of composite material. See MPEP 2143(I)(B).
Regarding claim 8, Ohmi discloses preparing a powder mixture including mixing powder material (particulates) with an organic resin [0003], [0023], [0032-34].  Ohmi discloses the powder (particulates) comprises a metal powder comprising at least one member selected from the group whose members include both aluminum (Al) and magnesium (Mg) ([0027], claim 4), and that any embodiment can include aluminum alloy powder (particulates) ([0028], claim 5), and that the mixture includes a polymer [0032-34], [0076]. Note that while independent claim 8 does require magnesium particles and aluminum or aluminum alloy particles, claim 8 does not require a specific amount; therefore, any amount of magnesium particles and aluminum or aluminum alloy particles will meet the composition limitations for the metal powder of independent claim 8.
Ohmi teaches that the manufacturing method of the composite material is not limited to any particular one provided that the composite material has the disclosed composition [0072], but Ohmi does not disclose sintering the powder mixture to produce a composite material using a spark plasma sintering process.
Xu teaches a method of preparing a composite material [0006], for which matrix material particles are a metal, metal oxide, metal carbide, polymer, ceramic, plastic, glass, graphene, graphite, or a combination thereof [0034]. Aluminum and magnesium are both among metals which Xu considers as matrix material [0035]. Xu teaches magnesium particles coated with aluminum as matrix material [0059]. Xu teaches sintering the composite material by using a spark plasma sintering process ([0029-30], claim 11). Xu teaches that spark plasma sintering is rapid and yields high mechanical strength as a result of that rapid sintering [0029]. Xu teaches spark plasma sintering as an alternative to molding by hot pressing or curing ([0029-31], claim 11).
Both Ohmi and Xu teach methods for producing composite material with aluminum and magnesium particulate feed material. Ohmi exemplifies a curing molding process [0085].
In view of Xu, manufacturing composite material comprising aluminum, magnesium, or polymer materials by spark plasma sintering was known to one of ordinary skill in the art of manufacturing composite materials. It would have been obvious for one of ordinary skill in the art to sinter the materials disclosed Ohmi using spark plasma sintering because Xu teaches that spark plasma sintering is a rapid shaping process that results in high mechanical strength [0029], and Ohmi is explicitly open to any manufacturing method provided that the composite material has the disclosed composition [0072]. Considering Xu teaches that spark plasma sintering is a process that works upon powder materials [0028-29], it would have been obvious to one of ordinary skill in the art to provide the polymeric material in the process of Ohmi in view of Xu as a polymer powder.
Ohmi broadly discloses applying the disclosed composite materials a material for a circuit boards and/or an electronic components and circuit boards (abstract, [0022], [0081]), but Ohmi in view of Xu does not disclose forming an insulating portion of the semiconductor test socket with the composite material.
Hata teaches composite material comprising a resin and particulate material (lines 10-13), the composite comprising resin and conductive filler (lines 154-158). Hata teaches several specific resins suitable for forming a molded composite body (lines 194-205). Hata identifies semiconductor test sockets (IC test sockets) as a suitable application for the taught composite material (lines 515 and 520).
Both Ohmi in view of Xu and Hata teach manufacturing composite material from conductive material and polymeric resin. Hata specifically names several polymeric resins (lines 194-205) which Ohmi also names [0034] (polyimide, polystyrene, epoxy resin, etc.).
It would have been obvious for one of ordinary skill in the art to form the composite material comprising a polymeric resin and conductive particles disclosed by Ohmi in view of Xu as applied above into a semiconductor test socket because Hata teaches that composite material comprising a polymeric resin, particularly those containing the same polymeric resins disclosed by Ohmi, is suitable material for a semiconductor test socket, thereby meeting additional limitations set forth in the preamble of claim 8. Ohmi discloses that the polymeric resin forms an insulating portion of the composite material [0033]; therefore, in forming a semiconductor test socket as disclosed by Ohmi in view of Xu and Hata as applied, one of ordinary skill in the art would necessarily form some insulating portion of the test socket.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16909539 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Reference application claims preparing a powder mixture including a metal powder comprising magnesium particles and aluminum or aluminum alloy particles and a polymer powder; and sintering the powder mixture to produce a composite material using a spark plasma sintering process. The recitations “for a semiconductor test socket” in instant claim 1 and “for an electric wiring connector” in claim 1 of the reference application are statements of intended use for respective claimed composite materials. As the intended use of the material as claimed in respective independent claims does not recite steps for manufacturing the material used, the processes of manufacturing the composite materials of both the instant and reference applications are completely described by the manipulative steps recited in the body of the claims; the statements of intended use for composite material do not limit the scope of the claimed processes for preparing a composite material, and the process claimed in independent claim 1 of the instant application is not patentably distinct from the process claimed in the reference application. Considering both applications recite broad identical compositions in the independent claims, and both recite sintering using spark plasma sintering, the material of the reference application would be capable of meeting the intended use of that of the instant application. Note that instant claim 8 which recites a step of “forming an insulating portion of the semiconductor test socket with the composite material” is not rejected on the ground of nonstatutory double patenting over the reference application alone. The composition percentages of instant claim 2 overlaps that of reference claim 2 and the blending ratios of respective claim 3 are the same. Reference claims 4-6 recite specific chemical species of instant claims 4-6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of copending Application No. 16918874 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the reference application claims a method of manufacturing a metal-polymer composite material the method comprising preparing a powder mixture comprising polymer powder and metal powder; and spark plasma sintering the powder mixture to produce a composite material. Reference application claims powder comprising Mg and Al in claims 5-6. The recitation of “for a semiconductor test socket” in instant claim 1 is a statement of intended use for the claimed composite material. As the process of manufacturing the composite materials of the instant application is completely described in the body of the claim, the statement of intended use for composite material does not limit the scope of the claimed processes for preparing a composite material; therefore, the instant independent claim 1 is not patentably distinct from claims 1 and 5-6 of the reference application which does not claim an intended use. The composition of reference claims 3-4 claim polyarylate as the polymer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16909539 (reference application) in view of Kim (US20110206933). Reference application claims preparing a powder mixture including a metal powder comprising magnesium particles and aluminum or aluminum alloy particles and a polymer powder; and sintering the powder mixture to produce a composite material using a spark plasma sintering process. Instant claim 8 claims a step of “forming an insulating portion of the semiconductor test socket with the composite material”, whereas reference claim 8 recites “forming a connector housing of the electric wiring connector with the composite material. Kim teaches a method of manufacturing a composite material comprising aluminum and polymer resin [0016]. Kim teaches that the composite material comprising aluminum and a polymer resin can be used in lamp sockets, lamp reflectors, electron chip sockets (semiconductor test sockets), connectors, and the like requiring electrical insulation/thermal conduction characteristics [0059]. Given that Kim teaches that composite material comprising a polymer and aluminum is suitable for use as a semiconductor test socket. It would have been obvious for one of ordinary skill in the art to use the composite material claimed int reference claim formed from aluminum and a polymer material to form a semiconductor test socket. Such application as a semiconductor test socket would necessitate a step of “forming an insulating portion of the semiconductor test socket with the composite material”. “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (MPEP 2144.07).
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20210323059 and US20210008616 are publications of the applications over which the present application is rejected on grounds of nonstatutory double patenting.
WO2016063591A1 discloses a green body which could include aluminum and/or magnesium alloys and uses a thermoplastic binder of which polyarylate is specifically mentioned. The reference removes the polymer binder before sintering; therefore, the material of this reference will not be structurally capable of meeting the intended use recited in the present claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736